Citation Nr: 1807793	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This matter was previously before the Board, and, in August 2017, the Board remanded this matter for further development.  Unfortunately further development in substantial compliance has not been completed, and this matter must be remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board previously found that the issue of entitlement to TDIU was raised by an April 2015 VA examination.  As discussed above, the Board also previously found that the issue of entitlement to service connection for a right knee disorder was also raised by the April 2015 VA examination.  The Board further found that the two issues were inextricably intertwined, and that disposition of the issue of entitlement to TDIU needed to be deferred until after the disposition of entitlement to service connection for a right knee disorder.  The Board remanded the issue of entitlement to TDIU in made the following remand instructions: first, adjudicate the issue of entitlement to service connection for a right knee disorder; second, adjudicate the issue of entitlement to TDIU; and, finally, return the issue of entitlement to TDIU to the Board if necessary.  The AOJ adjudicated the issue of entitlement to TDIU and returned the issue to the Board, but the AOJ did not adjudicate the issue of entitlement to service connection for a right knee disorder, concluding that the Veteran had not submitted a claim for a right knee disability on a standard form.  However, since that time, in January 2018, the Veteran did in fact submit the requested form.  As such, the issue of entitlement to TDIU must be remanded in order to ensure compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the Veteran's claim for service connection for a right knee disability.

2.  Thereafter, readjudicate the claim for TDIU.

3.  If TDIU is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



